Case: 12-15310   Date Filed: 05/02/2013   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15310
                        Non-Argument Calendar
                      ________________________

                       Agency No. A087-365-614


JUAN MAURICIO SANCHEZ TORO,
ALBA DORIS CALLE GARCIA,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (May 2, 2013)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 12-15310      Date Filed: 05/02/2013      Page: 2 of 7


       Juan Mauricio Sanchez Toro and Alba Doris Calle Garcia (collectively the

“Petitioners”), natives and citizens of Colombia, S.A., entered the United States on

December 21, 1994, without being admitted or paroled after inspection by an

immigration officer. On December 2, 2008, the Department of Homeland Security

issued a notice to appear charging Petitioners with removability pursuant to

Immigration and Naturalization Act (“INA”) § 212(a)(6)(A)(i), 8 U.S.C. §

(a)(6)(a)(i), as aliens present in the United States without being admitted or

paroled. Petitioners applied for asylum, withholding of removal, and relief under

the U. N. Convention Against Torture.

       At a master calendar hearing, Petitioners appeared with counsel, conceded

removability and withdrew their application for asylum and other relief. Instead,

they filed applications for cancellation of removal, indicating that their removal

would result in exceptional hardship to their two children (daughters), both U. S.

citizens. 1 On April 5, 2010, an Immigration Judge (“IJ”) heard their application at


1
 INA § 240A(b)(1), 8 U.S.C. § 1229b, Cancellation of removal; adjustment of status, states,
in relevant part:

(b) Cancellation of removal and adjustment of status for certain nonpermanent residents

(1) In general

The Attorney General may cancel removal of, and adjust to the status of an alien lawfully
admitted for permanent residence, an alien who is inadmissible or deportable from the United
States if the alien--

                                               2
                 Case: 12-15310        Date Filed: 05/02/2013        Page: 3 of 7


an evidentiary hearing at which Petitioners were represented by the same attorney

and testified. At the conclusion of the hearing, the IJ denied Petitioner’s

application.

       Petitioners, still represented by the attorney, appealed the IJ’s decision to the

Board of Immigration Appeals (“BIA”). It dismissed the appeal and denied

Petitioner’s motion to remand on April 3, 2012. On June 28, 2012, Petitioner,

represented by new counsel, moved the BIA to reopen, claiming ineffective

assistance of their prior attorney because he failed to timely submit medical

evidence regarding their two daughters. The BIA, finding no prejudice in the

attorney’s representation because the newly submitted evidence was insufficient to

establish the requisite level of hardship necessary for cancellation of removal,

denied the motion to reopen on September 24, 2012.




(A) has been physically present in the United States for a continuous period of not less than 10
years immediately preceding the date of such application;

(B) has been a person of good moral character during such period;

(C) has not been convicted of an offense under section 1182(a)(2), 1227(a)(2), or 1227(a)(3) of
this title, subject to paragraph (5); and

(D) establishes that removal would result in exceptional and extremely unusual hardship to the
alien's spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted
for permanent residence.


                                                  3
              Case: 12-15310     Date Filed: 05/02/2013    Page: 4 of 7


      Petitioners now petition this court for review, arguing that the BIA abused

its discretion in denying their motion to reopen because they established that they

were prejudiced by their prior attorney’s failure to submit medical evidence related

to their daughter Karyn’s medical condition at their cancellation of removal

hearing. Petitioners also argue that they were deprived of due process by counsel’s

ineffective assistance because they have a liberty interest in their daughter’s health

and well-being.

      We review the BIA’s denial of a motion to reopen for an abuse of discretion.

Mejia Rodriguez v. Reno, 178 F.3d 1139, 1145 (11th Cir. 1999). Judicial review is

limited to determining “whether there has been an exercise of administrative

discretion and whether the matter of exercise has been arbitrary and capricious.”

Garcia-Mir v. Smith, 766 F.2d 1478, 1490 (11th Cir. 1985).

      Where represented by counsel, aliens are entitled to effective assistance of

counsel under the Fifth Amendment’s Due Process Clause. See Mejia Rodriguez,

178 F.3d at 1146. “[A]n alien must establish that his or her counsel’s performance

was deficient to the point that it impinged the ‘fundamental fairness’ of the

hearing.” Id. However, “an attorney’s deficient representation does not deprive an

alien of due process if the deficient representation merely prevents the alien from

being eligible for suspension of deportation,” because the alien’s chances of

                                          4
                Case: 12-15310      Date Filed: 05/02/2013      Page: 5 of 7


receiving discretionary relief are too speculative. Id. at 1148. The same rationale

applies in precluding relief in applications for cancellation of removal.

Mohammed v. Ashcroft, 261 F.3d 1244, 1250-51 (11th Cir. 2001).

       An alien can move to reopen his removal order on the basis of ineffective

assistance of counsel. See Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1273-74

(11th Cir. 2005). In order to establish ineffective assistance of counsel, an alien

must establish that he was prejudiced as a result of counsel’s alleged deficient

performance. Id. at 1274. To establish prejudice, the petitioner must show that

“the performance of counsel [was] so inadequate that there is a reasonable

probability that but for the attorney’s error, the outcome of the proceedings would

have been different.” Id.

       We conclude that the BIA did not abuse its discretion in denying the

Petitioners’ motion to reopen. The Petitioners cannot show that their due process

rights were violated by their attorney’s alleged ineffectiveness because they were

applying for cancellation of removal.2 See Mohammed, 261 F.3d at 1250-51; see

also Mejia Rodriguez, 178 F.3d at 1148.


       2
         Under INA § 240A(b)(1), 8 U.S.C. § 1229(b)(1), the Attorney General may cancel the
removal of a non-permanent resident who meets certain requirements, including establishing that
removal would cause “exceptional and extremely unusual hardship to the alien’s spouse, parent,
or child, who is a citizen of the United States or an alien lawfully admitted for permanent
residence.” INA § 240A(b)(1)(D), 8 U.S.C. § 1229b(b)(1)(D) (emphasis added).

                                              5
              Case: 12-15310      Date Filed: 05/02/2013   Page: 6 of 7


      Even if they had a constitutional right to discretionary relief from removal,

the Petitioners cannot show that they were prejudiced by prior counsel’s failure to

timely submit the medical records to the Immigration Judge (“IJ”). At their

original hearing, the IJ denied the Petitioners’ applications for cancellation of

removal based on the Petitioners’ failure to establish the requisite “exceptional and

extremely unusual” hardship, because there was nothing in the record to suggest

that their daughter had a serious medical condition that could not be treated in

Colombia. The Petitioners appealed this decision to the BIA and attached medical

evidence. The BIA, in turn, dismissed their appeal after determining that the

medical evidence, even if it had been timely submitted to the IJ, would not have

changed the outcome of the case.

      In denying the motion to reopen, the BIA noted that it had previously

considered the medical evidence and determined that it did not change the outcome

of the case. Additionally, while the Petitioners quoted various medical articles in

their motion to reopen that provided general information about their daughter’s

medical condition and asserted that a medical expert should have been obtained to

explain the medical records, the Petitioners have not identified any specific

evidence that would have changed the BIA’s earlier conclusion that they were

ineligible for cancellation of removal. Accordingly, the BIA did not abuse its

                                           6
              Case: 12-15310    Date Filed: 05/02/2013   Page: 7 of 7


discretion in denying the Petitioners’ motion to reopen based on ineffective

assistance of counsel.

      PETITION DENIED.




                                         7